Per Curiam.
The Borough of Paramus appeals from a judgment of the Bergen County Court which reversed the Municipal Court conviction of defendant, Martin Paint Stores, Inc., for violation of the Borough’s ordinance which prohibited “wordly employment or business” on certain holidays. By an opinion reported at 121 N. J. Super. 595 (Cty. Ct. 1972), County Court Judge Gelman held that the subject matter of the ordinance was preempted by N. J. S. A. 36 :1-2 and was therefore void.
On the merits we would affirm substantially for the reasons stated by Judge Gelman in his cited opinion. We wish to state, however, that we conclude that the judgment or acquittal in the County Court is not appealable. State v. Fiore, 69 N. J. Super. 122 (App. Div. 1961), certif. den. 36 N. J. 142 (1961). Appellant argues that B. 3:10-3 and the “Tentative Draft Comment” thereon supports its right to *140appeal. We conclude that if it were the intent to reverse the holding in Fiore and related cases, the rules would have been amended to explicitly say so. They have not been so amended. The appeal is therefore dismissed.